 Case 3:19-cv-01021-MMH-JBT Document 1 Filed 08/29/19 Page 1 of 8 PageID 1



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

                                         CASE NO.:

CARMEN HUNTER, an individual,       )
CARMEN HUNTER, as agent in fact, of )
TRUCILLA A. GALLOWAY                )
     Plaintiff,                     )
                                    )
v.                                  )
                                    )
                                    )
                                    )
SOCIAL SECURITY ADMINISTRATION )
      Defendant.                    )
                                    )
__________________________________/ )

                                           COMPLAINT

       Plaintiffs, CARMEN HUNTER, individually (hereinafter known as “HUNTER”), and

CARMEN HUNTER, agent-in-fact, of TRUCILLA A. GALLOWAY (hereinafter known as

“GALLOWAY”) hereby sues Defendant, SOCIAL SECURITY ADMINISTRATION (“SSA”),

and alleges as follows:

                                      NATURE OF ACTION

   1. This action is brought under 42 U.S.C. § 1007 et seq., and Title II of the Americans with

       Disabilities Act, as amended, to redress Defendant's unlawful denial of representative

       payee status to Ms. Hunter, subsequent denial of benefits to GALLOWAY, and failure to

       provide a reasonable accommodation of Galloway’s disability.

                                  JURISDICTION AND VENUE

   2. Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331, and 1343.




                                              1
Case 3:19-cv-01021-MMH-JBT Document 1 Filed 08/29/19 Page 2 of 8 PageID 2



 3. Defendant's unlawful conduct was committed within the jurisdiction of the Jacksonville

    Division of the United States District Court for the Middle District of Florida.

                                             PARTIES

 4. Hunter resided in and is a citizen of Duval County, Florida at all times material to this

    action.

 5. Hunter is the biological daughter of the Trucilla Galloway.

 6. Galloway suffers from dementia, plus Alzheimer’s and has named her daughter, Carmen

    Hunter as her agent in fact, through the granting of a duly executed Power of Attorney, a

    copy of which is attached hereto as exhibit A.

 7. At all times material hereto Ms. Galloway is a "qualified individual with a disability" under

    the Americans with Disabilities Act of 1990.

 8. Galloway at the time of the filing of this action resides in Jacksonville, Florida with her

    daughter, Carmen Hunter.

 9. Defendant, SSA, is a division of the United States Government responsible for

    administrating the deposit of Social Security Benefits.

                                   FACTUAL BACKGROUND

 10. Title II of the Americans with Disabilities Act (ADA) prohibits discrimination on the basis

    of disability in all of a public entity's services, programs, and activities. 42 U.S.C.S. §

    12132; The requirements under Title II of the ADA are make reasonable modifications of

    policies, practices, and procedures in order to reasonably accommodate an individuals

    disability.

 11. Furthermore, A public entity shall make reasonable modifications in policies, practices, or

    procedures when the modifications are necessary to avoid discrimination on the basis of



                                              2
Case 3:19-cv-01021-MMH-JBT Document 1 Filed 08/29/19 Page 3 of 8 PageID 3



     disability, unless the public entity can demonstrate that making the modifications would

     fundamentally alter the nature of the service, program, or activity.

 12. In order to state a Title II claim, a plaintiff generally must prove (1) that she is a qualified

     individual with a disability; (2) that she was either excluded from participation in or denied

     the benefits of a public entity's services, programs, or activities, or was otherwise

     discriminated against by the public entity; and (3) that the exclusion, denial of benefit, or

     discrimination was by reason of the plaintiff's disability.

 13. Ms. Trucila Galloway is diagnosed with dementia, and Alzheimer’s.

 14. On or about August 15th, 2017 Ms. Hunter was named the representative payee of Ms.

     Galloway by the SSA. This designation allowed her to receive her mothers’ SSA benefits

     directly, for her mother’s benefit.

 15. Alicia Sykes, Ms. Galloway’s other daughter, and Ms. Hunter’s sister sent false

     information to the Social Security Administration, alleging that Ms. Hunter was stealing

     money from Trucila Galloway. These claims are false, and Ms. Hunter adamantly denies

     them.

 16. Ms. Hunter informed SSA that these allegations were false and was subjected to audit by

     the SSA. She passed this audit.

 17. On or about September, or October 2017 Ms. Hunter was removed as representative payee

     for Ms. Galloway.

 18. Alicia Sykes was named representative payee despite lying and committing fraud against

     Ms. Hunter. Ms. Sykes does not reside in the United States but is still receiving Ms.

     Galloway’s benefits.




                                                3
Case 3:19-cv-01021-MMH-JBT Document 1 Filed 08/29/19 Page 4 of 8 PageID 4



 19. At all times relevant to this action Galloway (a) suffered from one or more physical

    impairments which substantially limits one or more major life activities, (b) has a record

    of being disabled, and/or (c) was perceived by Defendant’s as substantially limited in one

    or more major life activities. Specifically Ms. Galloway suffers from dementia, which has

    the following physical and psychological symptoms: Personality changes, depression,

    anxiety, inappropriate behavior, paranoia, agitation, hallucinations, memory loss, which is

    usually noticed by a spouse or someone else, difficulty communicating or finding words,

    difficulty with visual and spatial abilities, such as getting lost while driving, difficulty

    reasoning or problem-solving, difficulty handling complex tasks, difficulty with planning

    and organizing, difficulty with coordination and motor functions, confusion and

    disorientation.

 20. SSA was aware of Ms. Galloway’s disabling medical conditions, and knew that Ms. Hunter

    held a duly executed, valid Power of Attorney. SSA was aware that Ms. Hunter held this

    Power of Attorney and that Ms. Galloway needed Ms. Hunter to handle her financial affairs

    because she was not capable of handling these financial issues herself.

 21. SSA refused to accept Ms. Hunter as Ms. Galloway’s representative payee and did not take

    into consideration the mental limitations of Ms. Galloway in evaluating the claims made

    against Ms. Hunter.

 22. Additionally, the SSA refused to accept exculpatory evidence from Ms. Hunter that Alicia

    Sykes was making false, and defamatory accusations that were not based in fact, and that

    Ms. Sykes was taking advantage of the mental status, and disability of Ms. Galloway.




                                             4
Case 3:19-cv-01021-MMH-JBT Document 1 Filed 08/29/19 Page 5 of 8 PageID 5



 23. This failure to understand and accommodate Ms. Galloway’s mental limitations amounts

    to discrimination under the ADA, and the accommodation of this disability would not cause

    an undue burden, or cause the representative payee program to be unworkable.

 24. Plaintiffs did not file an appeal of this determination as the Administration did not comply

    with        42      U.S.C.      §    1009       which        states   in      relevant    part    that

    The Commissioner of Social Security shall provide reasonable notice and opportunity for

    a hearing to any individual who is or claims to be a qualified individual and is in

    disagreement with any determination under this subchapter . . .

 25. Furthermore, U.S.C. 1007(g)(2)(B) states that any notice required by paragraph (1) (of 42

    U.S.C. 1007(g)(1))shall be clearly written in language that is easily understandable to the

    reader,     shall    identify       the person to       be       designated       as     the qualified

    individual’s representative payee, and shall explain to the reader the right under subsection

    (f) of the qualified individual or of the qualified individual’s legal guardian or

    legal representative—(B) to appeal the designation of a particular person to serve as

    the representative payee of the qualified individual;

 26. 42 U.S.C. § 1009 is inapplicable to this suit as Defendant never sent the required notice of

    determination to Plaintiffs and did not provide Plaintiffs with notice of their rights to a

    hearing or an opportunity to be heard on the determination that Carmen Hunter could not

    be Trucilla Galloway’s representative payee. As a result, Plaintiffs are not required to go

    to a hearing before the Commissioner before commencing suit against Defendant.

 27. Furthermore, SSA's compliance with the nondiscrimination requirements of the ADA is a

    condition of its compliance with Section 504.




                                                5
Case 3:19-cv-01021-MMH-JBT Document 1 Filed 08/29/19 Page 6 of 8 PageID 6



 28. SSA discriminated against Plaintiff solely on the basis of disability in violation of title II

    and Section 504 because it failed to provide Plaintiff with required accommodations, i.e., it

    failed to make required "reasonable modifications to rules, policies, or practices" and it

    failed to provide required "auxiliary aids and services."

 29. The failure by SSA to provide Plaintiff with required accommodations was intentional

    and proximately caused Plaintiff economic and non-economic damages.

 30. Plaintiffs has performed all conditions precedent necessary to the maintenance of this

    action.

 31. Plaintiffs has been damaged by Defendant's illegal conduct and, as a result has had to retain

    the services of undersigned counsel and has agreed to pay said counsel a reasonable

    attorney's fee.

     COUNT I – CLAIMS FOR RELIEF UNDER TITLE II OF THE AMERICANS
WITH DISABILITIES ACT OF 1990 AND THE DECLARATORY JUDGEMENT ACT

 32. This is an action seeking compensatory damages, injunctive relief, and declaratory relief

    under title II of the Americans with Disabilities Act of 1990, and the Declaratory Judgment

    Act, 28 U.S.C. § 2201.

 33. Plaintiffs realleges all allegations contained in all paragraphs occurring before Count I as

    if fully set forth in this count and incorporates them by reference.

 34. SSA intentionally discriminated against Plaintiff, Trucilia Galloway solely on the basis of

    her disability in violation of the ADA and the regulations thereunder.

 35. As a direct and proximate result of SSA's intentional discrimination against Plaintiff,

    Trucila Galloway solely on the basis of her disability in violation of the ADA, the Plaintiff,

    Trucila Galloway suffered a violation of her civil liberties.




                                               6
 Case 3:19-cv-01021-MMH-JBT Document 1 Filed 08/29/19 Page 7 of 8 PageID 7



   36. As a result of SSA’s intentional discrimination based solely on Plaintiff, Trucila

       Galloway’s disabilities, it is liable to her for compensatory damages, injunctive relief, and

       declaratory relief pursuant to ADA § 203 and 28 U.S.C. § 2201.

   37. SSA is liable to Plaintiff, Trucila Galloway for her reasonable attorney's fees, costs and

       expenses pursuant to ADA § 505.

       WHEREFORE, Plaintiff requests this Honorable Court to:

       A. Declare Defendant's conduct to be in violation of the ADA and order Defendant to

institute policies, practices and programs which provide training for individuals and which

eradicate the effects of its past and present unlawful practices;

       B. Grant a judgment requiring Defendant to make Carmen Hunter the representative payee

for Trucilla Galloway.

       C. Grant Plaintiffs their costs and an award of reasonable attorney's fees (including expert

fees); and

       D. Any other relief the Court deems equitable and necessary.

             COUNT II- CLAIM FOR RELIEF FOR VIOLATIONS OF 20 CFR § 404.2202
                     AND THE DECLARATORY JUDGEMENT ACT

       This is an action seeking compensatory damages, injunctive relief, and declaratory relief

under 20 CFR § 404.2202, and the Declaratory Judgment Act, 28 U.S.C. § 2201.

   38. Plaintiffs realleges all allegations contained in all paragraphs occurring before Count I as

       if fully set forth in this count and incorporates them by reference.

   39. Title 20 section 404.2202 lists out several reasons for why a representative payee may be

       dismissed. None of these reasons are applicable to Ms. Hunter.

   40. SSA improperly relied on false, baseless information from Alicia Sykes, and failed to honor

       a duly executed, valid, binding, Power of Attorney.

                                                  7
 Case 3:19-cv-01021-MMH-JBT Document 1 Filed 08/29/19 Page 8 of 8 PageID 8



   41. As a result of SSA wrongful conduct, Plaintiffs have been damaged.

WHEREFORE, Plaintiff requests this Honorable Court to:

   A. Declare Defendant's conduct to be in violation of the 20 CFR § 404.2202 and order

   Defendant to make Carmen Hunter the representative payee for Trucilla Galloway.

   C. Grant Plaintiffs their costs and an award of reasonable attorney's fees (including expert

   fees); and

   D. Any other relief the Court deems equitable and necessary.

                                      JURY DEMAND


       PLAINTIFFS DEMAND A TRIAL BY JURY ON ALL ISSUES SO TRIABLE.


                                                            POSTILLION LAW GROUP, LLC


                                                  By:     /s/ Christopher J. Kinnaman, Esquire
                                                                Christopher J. Kinnaman, Esquire
                                                                         Florida Bar No.:0114609
                                                                        Chris@Postillionlaw.com
                                                        12724 Gran Bay Parkway West, Suite 410
                                                                      Jacksonville, Florida 32258
                                                                      Telephone: (904) 615-6621
                                                                        Facsimile (888) 399-6710
                                                                              Counsel for Plaintiff




                                              8
